Citation Nr: 0809527	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-15 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1972.  He is the recipient of the Combat Medical Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

The veteran testified at a personal hearing before the 
undersigned Acting Veteran's Law Judge, sitting at the RO in 
October 2007.  A transcript of the hearing is associated with 
the claims file.  At this hearing, the veteran submitted 
additional evidence consisting of Vet Center treatment 
records, his employment history, and copies of VA treatment 
records, in which he had inserted personal statements with 
regard to information in the records.  See 38 C.F.R. § 
20.1304 (2007).  The Board notes that the veteran waived 
agency of original jurisdiction (AOJ) consideration of such 
evidence.  Id.  Therefore, the Board may properly consider 
such evidence in rendering its decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his PTSD symptomology is more 
severe than is contemplated in the initially assigned 30 
percent rating.  Therefore, he argues that he is entitled to 
a disability evaluation in excess of 30 percent.  The Board 
determines that a remand is necessary for further development 
of the claim.    

Specifically, the Board notes that, at his October 2007 
hearing, the veteran expressed that he was experiencing panic 
attacks once or twice per week, difficulty with memory and 
concentration, that he had ended his new friendship with a 
couple and that he had no close relationships other than with 
his daughter and grandson.  The Board observes that this 
testimony could reflect an increase in severity of the 
veteran's psychiatric disability.  Additionally, the Board 
notes that the veteran's most recent VA examination was in 
February 2004, and the most recent psychiatric treatment note 
is dated in January 2007.  Therefore, there is no evidence 
addressing the current severity of the veteran's service-
connected PTSD.  Further, the Board notes that the veteran 
suffered a stroke in April 2001, and indicated in the records 
relevant to his Social Security disability benefit 
application that he has some memory and concentration 
impairment as a result of the stroke.  However, there is no 
medical evidence indicating to what extent, if any, his 
behavioral and cognitive impairment is the result of the 
stroke as opposed to a manifestation of his PTSD.  
Accordingly, the Board determines that a remand is necessary 
in order to afford the veteran a contemporaneous examination.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Lastly, the veteran reported, in the annotated VA treatment 
records he submitted at his hearing, that there are relevant 
VA progress notes dated subsequent to February 2007, the date 
of the most recent VA treatment record in the claims file.  
When VA has notice prior to the issuance of a final decision 
of the possible existence of certain records and their 
relevance, the Board must seek to obtain those records before 
proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 
163, 169 (1998).  Accordingly, a remand is required to allow 
VA to obtain these outstanding, relevant records.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a VCAA 
letter that addresses any notice 
requirements not already completed.

2.  The AMC should obtain and associate 
with the claims file all VA medical 
records regarding treatment for PTSD 
since January 2007 to the present.  If 
any records cannot be obtained, the 
veteran should be so informed and it 
should be documented in the claims 
folder.

3.  The AMC should obtain from the 
Social Security Administration the 
records pertinent to the award of 
Social Security disability benefits, 
including the administrative decision 
and the medical records relied upon 
concerning that claim.

4.  The veteran should be scheduled for 
a VA examination to assess the current 
nature and severity of his service 
connected PTSD.  The claims file should 
be made available to the examiner for 
review, and the examination report 
should reflect such review.  

The examiner should also indicate in 
the report which symptoms of behavioral 
or cognitive impairment the veteran 
exhibits are attributable to his stroke 
and which symptoms are attributable to 
his PTSD.  Additionally, if symptoms 
are attributable to both, the examiner 
should so state.  If the examiner finds 
that an opinion cannot be rendered on a 
medical or scientific basis as to which 
symptoms are manifestations of the 
stroke and which symptoms are 
manifestations of the veteran's 
service-connected PTSD without 
resorting to speculation, he or she 
should clearly and specifically state 
such conclusion in the report.  The 
examiner should provide a rationale for 
any opinion rendered.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2007).

6.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
increased rating claim should be 
readjudicated, to include all evidence 
received since the February 2007 
supplemental statement of the case and 
in light of Mittleider v. West, 11 Vet. 
App. 181 (1998).  If the claim remains 
denied, the veteran and his 
representative should be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



